RICHARD S. SCHURIN                                                                      595 STEWART AVENUE
STEVEN STERN                                                                            SUITE 510
PENINA GREEN                                                                            GARDEN CITY, NY 11530
MEGAN ABNER                                                                             TEL. (516) 248-0300
                                                                                        FAX (516) 283-0277
                                                                                        WWW.STERNSCHURIN.COM




                                              March 18, 2020
VIA ECF
Honorable Vera M. Scanlon
United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East, 1214 South
Brooklyn, New York 11201

        Re:          DJ Direct, Inc. v. OMM Imports, Inc. d/b/a/ Zero Gravity, et al.
                     Civil Action No.: 1:19-cv-02541 (MKB) (VMS)

Dear Judge Scanlon:

        This firm represents Plaintiff DJ Direct, Inc. in the above matter. We submit this letter
jointly with counsel for Defendants OMM Imports, Inc. (“OMM”), Breya’s Cosmetic Corp. and
David Zur (collectively “Defendants”) to report on the status of the case, per Your Honor’s
Order of January 22, 2020.

        The parties have continued to actively pursue settlement. We have agreed upon a
framework, but the specific terms and agreements that will govern the relationship between the
parties after the litigation is resolved are in the process of being drafted and negotiated. Due to
the details involved in negotiating a complex distribution agreement, there are still several details
that have yet to be worked out.

      Plaintiff served its initial discovery requests on Defendants on January 20, 2020.
Defendants have yet to serve any discovery requests, and hope that doing so will remain
unnecessary. Accordingly, there are no outstanding discovery disputes at this time.

       In order to give the parties sufficient time to finalize what is a very complicated
settlement and distributorship agreement, the parties respectfully request an additional sixty (60)
day stay of discovery to finalize the terms of the settlement and distribution agreements.

                                                         Respectfully submitted,
                                                         STERN & SCHURIN, LLP


                                                         Steven Stern
